Citation Nr: 0527839	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  97-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dermatitis, tinea 
pedis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.  In 
September 2004 the Board remanded this case for the purpose 
of affording the veteran a VA skin examination.  The veteran 
did undergo a VA skin examination in February 2005.  
Concerning the February 2005 examination, the veteran's 
representative (in the appellant's September 1, 2005, post-
remand brief) commented (in pertinet part) as follows:

The VA Compensation and Pension (C&P) 
report worksheet, dated February 28, 
2005, handwritten and somewhat illegible, 
provides a diagnosis of plantar hyper(?).  
The examiner's notes cannot quite be 
discerned, as they are not presented in a 
proper report.  The worksheet does not 
indicate the percentage of the entire 
body, and percentage of exposed areas, 
that is affected as ordered.

The veteran's representative went on to note some more 
alleged deficiencies in the February 2005 examination.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, it appears 
that the development requested (an examination sufficient for 
rating purposes) was not completed.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
skin examination to determine the nature 
and extent of his disability from his 
dermatitis, tinea pedis.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.

As to any disability identified, the 
examiner should comment specifically on 
the location and size of the areas of 
affected skin in terms of percentage of 
the entire body and the percentage of 
exposed areas affected.  The examiner 
should also comment on whether the 
veteran has a need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration and frequency of such treatment, 
particularly in the last twelve months.  
The examiner should also comment on 
whether any identified skin disorder 
affects function or causes limitation of 
motion; whether the skin disorder is 
ulcerative or manifested by exudation, 
crusting, exfoliation, or itching, and if 
so, the frequency and duration of such 
itching.

All examination findings should be set 
forth in a printed (typewritten) report.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


